MEMORANDUM **
Daniel Medina-Landei, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order affirming without opinion an immigration judge’s (“IJ”) order denying his application for suspension of deportation. We grant the petition for review and remand.
The IJ denied relief for failure to demonstrate the requisite hardship and period of continuous physical presence, and the BIA summarily affirmed. Because the BIA’s “affirmance without opinion endorses only the result of the IJ’s decision and not its reasoning, we do not know whether the BIA’s decision was based on the reviewable or unreviewable ground, or both.” Lanza v. Ashcroft, 389 F.3d 917, 927 (9th Cir.2004). Therefore, we vacate and remand with instructions for the BIA to clarify its grounds for affirming the IJ’s denial of Medina-Landei’s application for suspension of deportation. Id. at 932.
Carolyn E. Reinholdt’s motion to withdraw as counsel and Medina-Landei’s mo*704tion to substitute Tamiko 0. Moore as counsel are granted. The clerk is directed to amend the docket to reflect the substitution of counsel, and to serve a copy of this memorandum disposition on Tamiko 0. Moore.
PETITION FOR REVIEW GRANTED; VACATED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.